Citation Nr: 0800204	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-36 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.

2.  Entitlement to service connection for temporomandibular 
joint dysfunction.

3.  Entitlement to service connection for fibromyalgia / 
myofascial pain syndrome.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to a compensable evaluation for hemorrhoids, 
on appeal from the initial determination.  

7.  Entitlement to a compensable evaluation for rhinitis / 
sinusitis, on appeal from the initial determination

8.  Entitlement to a compensable evaluation for 
gastroesophogeal reflux disease (GERD), on appeal from the 
initial determination.  

9.  Entitlement to a compensable evaluation for scars 
resulting from treatment for service connected breast cancer, 
status post bilateral mastectomy with implants.  

10.  Entitlement to a compensable evaluation for left big toe 
bunion, also hallux valgus left big toe.  

11.  Entitlement to a compensable evaluation right big toe 
bunion, also hallux valgus right big toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
2004.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from December 2004 and April 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In the December 2004 decision, 
the RO granted service connection for recurring rhinitis and 
sinusitis and assigned a noncompensable evaluation.  The 
remainder of the issues on appeal arose from the April 2006 
decision.  

In October 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

During the October 2007 hearing, and in a letter submitted in 
July 2007, the veteran indicated that she wished to file a 
claim for osteopenia as secondary to tamoxifen treatment, 
chemotherapy, and a hysterectomy.  See e.g. Hearing 
transcript at 8.  This is referred to the RO for appropriate 
action.  

In July 2007 and in December 2007, the veteran submitted 
additional medical evidence not yet considered by the RO.  
This evidence is not pertinent to the veteran's claims which 
are adjudicated in this decision.  Therefore, the Board will 
proceed without need to remand this case to the RO for a 
supplemental statement of the case on that basis.  See 38 
C.F.R. § 20.1304(c) (2007).  

At the outset, the Board notes that the veteran's service 
medical records show her to be a medical doctor.  To avoid 
confusion, the Board refers to the veteran throughout this 
decision and remand as "the veteran" and practitioners who 
have treated or examined her, as "physician", "examiner", 
or "Dr."  

The issues of entitlement to service connection for 
temporomandibular joint dysfunction, fibromyalgia/myofascial 
pain syndrome, bilateral carpel tunnel syndrome, and the 
issues of entitlement to compensable evaluations for 
hemorrhoids, GERD, rhinitis/sinusitis, mastectomy scars, and 
bunions - hallux valgus, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran has an acquired psychiatric disorder that had 
its onset during active service.  

2.  The veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A.  § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires specific 
findings.  These are  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  See 38 C.F.R.  
§ 3.304(f).  The diagnosis of PTSD must comply with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  Id., see also 38 C.F.R. § 4.125(a) 
(2007).  

Of note is, in her August 2005 claim, the veteran stated that 
she was seeking service connection for an "Anxiety 
disorder/PTSD".  Essentially she has asserted that this 
results from fears of her cancer recurring.  As explained 
below, the Board finds that service connection for PTSD is 
not warranted; however, service connection for an acquired 
psychiatric condition is warranted.  

In February 2006, the veteran underwent VA examination by a 
psychiatrist.  The examiner discussed the veteran's history 
of breast cancer treatment during service; treatment well 
documented in the claims file.  Mental status examination 
revealed the veteran to be somewhat hyperverbal but with 
normal rate of speech.  Mood was euthymic with some lability 
and some tearfulness when the veteran talked about sad 
topics.  There were no psychotic features present.  The 
mental status examination was otherwise essentially normal.  
This physician diagnosed the veteran with mood disorder, not 
otherwise specified, with anxious features.  

Significantly, the examiner stated that the diagnosed mood 
disorder would continue to cause mild to moderate 
dysfunction.  He also opined, "I feel the onset of the mood 
disorder and anxious features occurred while she was in the 
military."  He went on to provide additional explanation, 
referring to multiple life traumas, the veteran's sister's 
unexpected death during childbirth, and the veteran's issues 
regarding her own breast cancer.  

The result of this psychiatric examination provides evidence 
that the veteran suffers from an acquired psychiatric 
disorder that had its onset during her active duty.  There is 
no evidence to the contrary.  Hence, service connection for 
an acquired psychiatric condition is warranted.  

As to whether the veteran suffers from PTSD, this examiner 
stated "I do not feel the veteran meets the diagnostic 
criteria for posttraumatic stress disorder".  As noted, the 
examiner discussed the events, or stressors, that the veteran 
asserts gave rise to her current psychiatric disability.  He 
also reviewed the veteran's medical records.  Thus, his 
opinion is that of an informed medical professional.  

To the extent that the veteran's contentions could be 
interpreted as a medical diagnosis of PTSD, the Board finds 
the February 2006 examiner's opinion more probative on that 
issue.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The February 2006 examination report indicates that the 
examiner is a Board Certified Psychiatrist.  Although the 
veteran is a physician, there is no evidence that she 
specializes in psychiatry.  Hence, the February 2006 examiner 
is more qualified than the veteran's when it comes to 
diagnosing psychiatric illness.  Furthermore, the veteran's 
complicated vantage point as a physician, claimant, and 
patient, necessarily brings an unavoidable loss of 
objectivity.  For these reasons, the Board finds the February 
2006 examiner's determination more probative on the issue of 
whether the veteran suffers from PTSD.

The Board also must find that the service and post-service 
medical records, as a whole, provide evidence against a PTSD 
claim, failing to indicate PTSD. 

For the reasons stated above, the veteran's claim for service 
connection for PTSD must be denied.  The evidence as to that 
issue is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

It is important to note that this decision does not suggest 
that all of the veteran's psychiatric issues are related to 
service or her problems with a service connected disorder.  
The question before the Board is whether the veteran 
currently has a psychiatric disorder related to service or a 
service connected disorder.  The nature and extent of the 
disorder related to service, or whether the veteran has 
another psychiatric disorder not related to service, is not 
before the Board at this time.        

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With regard to the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist as 
to that claim, such error was harmless and will not be 
further discussed.  

Although the notice provided with regard to the veteran's 
claim for PTSD did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied for PTSD, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the veteran on January 25, 2006 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim for entitlement to service connection 
and of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and records of post service treatment at a military 
medical facility and from Dr. M.R.  The veteran was provided 
an opportunity to set forth her contentions during the 
hearing before the undersigned Veterans Law Judge.  A 
psychiatric examination was afforded the veteran on February 
21, 2006.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder is 
granted.  

Entitlement to service connection for PTSD is denied.  


REMAND

A remand is required to afford the veteran VA examinations, 
provide VCAA notice, request additional evidence, and issue a 
statement of the case.  

In a statement attached to her November 2006 substantive 
appeal, the veteran asserted that she was including copies of 
multiple pre-discharge appointments for treatment of 
fibromyalgia.  She indicated that this was evidence of 
treatment by chiropractors and acupuncturists.  However, upon 
review of the claims file, substantive evidence to this 
effect is not found to have been received contemporaneous to 
November 2006.  On remand, the veteran should be asked to 
submit the evidence that she referred to in the November 2006 
statement.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, medical examinations must be thorough and take 
into account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where 
existing examinations are inadequate for rating purposes, a 
VA examination will be authorized.  38 C.F.R. § 3.326.  

As with any claimant, the veteran's statements are competent 
evidence as to events and symptoms observed during service or 
since.  Here, given the veteran's medical training, her 
statements regarding medical matters are competent medical 
evidence.  The RO should take this into consideration when 
evaluating any of her claims. 

The February 2006 medical examiner diagnosed the veteran with 
bilateral carpal tunnel syndrome and fibromyalgia stating in 
a history section that the veteran had fibromyalgia since 
2003.  In February 2006 treatment notes, Dr. M.R. provided a 
diagnosis of temporomandibular joint dysfunction syndrome and 
stated that this had been in existence for 10 years.  The 
veteran asserts that her carpal tunnel syndrome began many 
years ago in service.  Hearing transcript at 10 - 11.  She 
has also asserts that she was diagnosed with carpal tunnel 
syndrome during service.  Id.  Thus, given the lack of 
necessary opinions of record, the Board finds that the duty 
to afford the veteran additional medical examinations and 
obtain medical opinions has been triggered in this case.  

Although a medical examination was afforded the veteran in 
February 2006 with regard to her claims of service connection 
for fibromyalgia, carpal tunnel syndrome, and 
temporomandibular joint syndrome, and for compensable ratings 
for hemorrhoids, mastectomy scars, and GERD, the examination 
report is inadequate to determine whether service connection 
is warranted or whether compensable evaluations are 
warranted, as the case may be.  

The February 2006 examiner failed to address whether there 
was a nexus between the disorders for which the veteran is 
seeking service connection.  As to all but the report 
regarding hemorrhoids, the report failed to provide 
sufficient evidence as to the criteria for rating the 
disabilities for which the veteran is seeking compensable 
evaluations.  

During the October 2007 hearing, the veteran testified that 
her hemorrhoids are large, raising the possibility that the 
disability may have increased in severity since the February 
2006 examination.  

Furthermore, particularly with regard to the claims for 
service connection, the examination report fails to state 
whether the claims folder was reviewed by the examiner prior 
to the examination.  

Similarly, although an examination was afforded the veteran 
in August 2004 with regard to her claim for 
sinusitis/rhinitis, a disability for which service connection 
has been granted, neither that examination report nor the 
February 2006 examination report provided sufficient evidence 
to determine whether a compensable evaluation is warranted 
for her sinusitis/rhinitis.  

Hence, on remand, the veteran should be afforded VA 
examinations that provide adequate information to decide her 
claims.  Additionally, the claims file does not contain 
evidence of VCAA notice regarding assignment of disability 
ratings and effective dates.  This should be corrected on 
remand.  

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2007).

In June 2007, the RO denied the veteran's claims for 
compensable evaluations for left big toe bunion, also hallux 
valgus left big toe and right big toe bunion, also hallux 
valgus right big toe.  In July 2007, VA received a notice of 
disagreement to that decision.  A statement of the case has 
not yet been issued with regard to this notice of 
disagreement.  See 38 U.S.C.A. § 7105(d)(1).  

Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
with regard to the claims the subject of 
this remand, that complies with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, and 
the Court of Appeals for Veterans Claims 
holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Invite the veteran to submit evidence 
of chiropractic and/or acupuncture 
treatment for fibromyalgia.  Allow an 
appropriate time for response.  

3.  Then, schedule the veteran for a VA 
examination by a physician.  The claims 
file and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination, the examiner must 
review the claims file and annotate the 
report as to whether he or she reviewed 
the claims file.  

The examiner is asked to state whether the 
veteran suffers from: (a) carpel tunnel 
syndrome; (2) temporomandibular joint 
dysfunction; and (3) 
fibromyalgia/myofascial pain syndrorome.  

If the veteran does have these disorders, 
the examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that these conditions had 
there onset during active service from 
August 1984 to August 2004 or were caused 
by the veteran's active service.  

With regard to the service connected 
disorders, the examiner is asked to 
address the following:

(a)  Hemorrhoids - whether the veteran's 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences or 
result in persistent bleeding with 
secondary anemia, or with fissures.  

(b)  Rhinitis/sinusitis

(i)  Whether the veteran has polyps, or if 
there are no polyps, whether the veteran 
has greater than 50 percent obstruction of 
nasal passage on both sides or complete 
obstruction on one side.  

(ii)  Whether the veteran's sinusitis 
results in any incapacitating episodes 
(episodes that require bedrest and 
treatment by a physician) per year that 
require prolonged (four to six weeks) 
antibiotic treatment; and if so, the 
number of such episodes in a 12 month 
period.  

(iii)  Whether the veteran's sinusitis 
results in any non-incapacitating episodes 
per year characterized by headaches, pain, 
and purulent discharge or crusting, and, 
if so, the number of such episodes in a 12 
month period.  

(c)  GERD - whether the veteran's GERD 
results in epigastric distress, 
specifically, dysphagia, pyrosis, or 
regurgitation; if so, whether such 
symptoms are accompanied by substernal or 
arm or shoulder pain and productive of 
considerable impairment of health; whether 
any such symptoms are persistently 
recurrent.  

Additionally, whether the veteran's GERD 
results in pain, vomiting, material weight 
loss and hematemesis or melena with 
moderate anemia or other symptom 
combinations productive of severe 
impairment of health.  

(d)  Mastectomy scars - provide 
measurements of the length and width of 
each mastectomy scar.  State whether the 
veteran's mastectomy scars are painful on 
examination, whether the scars are 
unstable, whether the scars are deep, 
whether the scars are superficial, and 
whether the scars cause any limitation of 
function, and if so, describe that 
limitation as appropriate.  

4.  Readjudicate the veteran's claims on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

5.  Issue the veteran a statement of the 
case with regard to the June 2007 rating 
decision that denied a claim for a 
compensable evaluation for compensable 
evaluations for left big toe bunion, also 
hallux valgus left big toe and denied a 
claim for a compensable evaluation for 
right big toe bunion, also hallux valgus 
right big toe.  The veteran should be 
informed of her appellate rights and of 
the actions necessary to perfect an appeal 
on this issue.  Thereafter, these issues 
are to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


